EXHIBIT SUMMARY OF KEY TERMS OF NAMED EXECUTIVE OFFICER AND EMPLOYEE DIRECTOR COMPENSATION PacifiCorp’s named executive officers (other than its Chairman and Chief Executive Officer, Greg Abel) and its other employee directors each receive an annual salary and participate in health insurance and other benefit plans on the same basis as other employees, as well as certain other benefit plans described in PacifiCorp’s Annual Report on Form10-K. Mr.Abel is employed by PacifiCorp’s parent company, MidAmerican Energy Holdings Company (“MEHC”) and is not directly compensated by PacifiCorp. PacifiCorp reimburses MEHC for the cost of Mr.Abel’s time spent on PacifiCorp matters, including compensation paid to him by MEHC, pursuant to an intercompany administrative services agreement among MEHC and its subsidiaries. Our directors are employees of PacifiCorp, or in the case of Messrs.Abel, Anderson and Goodman, employees of MEHC, and do not receive additional compensation for service as a director. Our named executive officers and directors employed by us are also eligible for a cash incentive under the PacifiCorp Annual Incentive Plan (“AIP”) and participate in MEHC’s Long-Term Incentive Partnership Plan (“LTIP”). A copy of the LTIP is attached as Exhibit10.11 to theMEHC Annual Report on Form10-K for the year ended December31, 2009 and incorporated by reference herein. Base salary and target bonus opportunities for named executive officers and employee directors for PacifiCorp’s fiscal year ending December31, 2010 (excluding Mr.Abel): Name and Principal Position Base Salary AIP Target Opportunity (percentage of base salary) Douglas K. Stuver $ 228,800 40 % Senior Vice President and Chief Financial Officer A. Richard Walje 351,900 50 % President, Rocky Mountain Power R. Patrick Reiten 265,740 30 % President, Pacific Power Micheal G. Dunn 250,000 100 % President, PacifiCorp Energy Brent E. Gale 287,000 25 % Director Natalie L. Hocken 190,357 20 % Director Mark C. Moench 218,754 50 % Director
